Exhibit 10.6

 

EXECUTION COPY

 

SECOND AMENDMENT TO
SUPPLEMENTAL PAYMENT AGREEMENT

 

This SECOND AMENDMENT TO SUPPLEMENTAL PAYMENT AGREEMENT (this “Amendment”) is
made as of June 26, 2013 by and among Prospect Global Resources, Inc., a
Delaware corporation (“Prospect”), American West Potash LLC, a Delaware limited
liability company (the “Company”), and The Karlsson Group, Inc., an Arizona
corporation (“Karlsson”), with respect to the following facts:

 

RECITALS

 

WHEREAS, Prospect, the Company, and Karlsson entered into that certain
Supplemental Payment Agreement dated as of August 1, 2012, which was amended by
that certain Amendment to Supplemental Payment Agreement dated as of April 15,
2013 (as amended, the “Agreement”);

 

WHEREAS, Prospect Global Resources, Inc., a Nevada corporation (“Prospect
Nevada”), Prospect, the Company and Karlsson entered into that certain Extension
Agreement dated as of April 15, 2013 (the “Extension Agreement”);

 

WHEREAS, Prospect Nevada, Prospect, the Company and Karlsson are entering into
that certain Second Extension Agreement dated as of the date hereof (the “Second
Extension Agreement”); and

 

WHEREAS, it is a condition to the effectiveness of the Second Extension
Agreement that Prospect, the Company, and Karlsson amend the Agreement.

 

AGREEMENT

 

1.                                      Amendment to Section 1(a).  The words
“fifth (5th) anniversary of the date hereof” in Section 1(a) of the Agreement
are hereby replaced with the words “five and one half (5½) year anniversary of
the date hereof.”

 

2.                                      Miscellaneous.

 

a.                                      Reaffirmation of Representations and
Warranties.  Each of Prospect and the Company makes and reaffirms as of the date
hereof each of the representations and warranties set forth in Section 2 of the
Agreement.

 

b.                                      No Other Amendment.  Except as expressly
amended in this Amendment, all provisions of the Agreement shall remain in full
force and effect, and the parties thereto and hereto shall continue to have all
their rights and remedies under the Agreement.  In the event of a conflict
between the terms and provisions of this Amendment and the terms and provisions
of the Agreement, the provisions of this Amendment shall govern.

 

c.                                       Relation to Original Agreement.  This
Amendment constitutes an integral part of the Agreement.  Upon the effectiveness
of this Amendment each reference in the

 

--------------------------------------------------------------------------------


 

Agreement to “this Agreement,” “hereunder,” “hereof,” or words of like import
referring to the Agreement, shall mean and be a reference to the Agreement as
amended hereby.

 

d.                                      Successor and Assigns.  This Amendment
shall be binding on and shall inure to the benefit of the parties hereto and
their respective successors and assigns except as otherwise provided herein.

 

e.                                       Counterparts.  This Amendment may be
executed by the parties hereto on any number of separate counterparts, any of
which may be executed and transmitted by facsimile, and each of which shall be
deemed an original and all of which, taken together, shall be deemed to
constitute one and the same instrument.

 

f.                                        Governing Law.  This Amendment shall
be governed by, and construed in accordance with, the laws of the State of
Arizona, without regard to its principles of conflicts of law.

 

[Signature Page Follows]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered as of the date first above written.

 

 

PROSPECT GLOBAL RESOURCES INC.,

 

a Delaware corporation

 

 

 

 

By:

/s/ Damon Barber

 

Name. Damon Barber

 

Title: President, CEO and Secretary

 

 

 

 

 

 

 

AMERICAN WEST POTASH LLC,

 

a Delaware limited liability company

 

 

 

 

By:

/s/ Damon Barber

 

Name. Damon Barber

 

Title: President, CEO and Secretary

 

 

 

 

 

THE KARLSSON GROUP, INC.,

 

an Arizona corporation

 

 

 

 

By:

/s/ Anders Karlsson

 

Name: Anders Karlsson

 

Title: President

 

3

--------------------------------------------------------------------------------